Third District Court of Appeal
                               State of Florida

                       Opinion filed January 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0521
                       Lower Tribunal No. 19-24105
                          ________________


                     Fernando Birbragher, et al.,
                                 Appellants,

                                     vs.

                            Max Chira, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Carlos
Lopez, Judge.

      Korte & Associates, and Brian K. Korte (West Palm Beach), for
appellants.

     Albert D. Rey, P.A., and Albert D. Rey, for appellee ARP Acquisitions,
Corp., as Trustee.


Before EMAS, HENDON and BOKOR, JJ.

     PER CURIAM.
     Affirmed. Aparicio v. Deutsche Bank Nat’l Tr. Co., 278 So. 3d 814, 816

(Fla. 3d DCA 2019) (affirming denial of motion to vacate foreclosure sale

where appellants “failed to allege ‘one or more adequate equitable factors

and make a proper showing to the trial court that they exist[ed] in the

proceedings below’”) (quoting Arsali v. Chase Home Fin. LLC, 121 So. 3d

511, 518 (Fla. 2013))




                                    2